In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana


                        No. 06-18-00069-CV



KODIAK GYPSUM MOUNTAIN STATES LLC D/B/A AO DOOR, Appellant

                                 V.

     UNITY COMMERCIAL SOLUTIONS, LLC AND INSURORS
              INDEMNITY COMPANY, Appellees



           On Appeal from the County Court at Law No. 2
                       Gregg County, Texas
                 Trial Court No. 2017-881-CCL2




            Before Morriss, C.J., Moseley and Burgess, JJ.
              Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       Appellant Kodiak Gypsum Mountain States LLC d/b/a AO Door has filed a motion with

this Court seeking to voluntarily dismiss this appeal. Pursuant to Rule 42.1(a)(1) of the Texas

Rules of Appellate Procedure, the motion is granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       October 2, 2018
Date Decided:         October 3, 2018




                                               2